Citation Nr: 1128958	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-46 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Navy from October 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for esophageal cancer.  Although the Waco, Texas RO maintains jurisdiction over the Veteran based on his residency, VA has centralized the processing of all benefits claims related to radiation exposure to the Jackson, Mississippi RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran manifested no signs or symptoms of esophageal cancer in service or for many years after service.

3.  The Veteran is not a radiation-exposed veteran and was not exposed to radiation in service.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer, to include as due to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a July 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of a claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, personnel records, post-service private medical records, and statements by the Veteran and his wife.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran with the claims on appeal.

Evidence

The Veteran's enlistment examination report shows that, upon entry to the Navy, the Veteran had no complaints of chest pain, inability to swallow food, or shortness of breath.  The Veteran's military occupational specialty (MOS) designates him as a cook.  Personnel records show the Veteran served aboard the USS Will Rogers and USS Nathanael Green, both nuclear submarines.  Physical examinations throughout the Veteran's service screened him for radiation and found him to be in good health and qualified to perform all the duties of his job, including exposure to ionizing radiation.  At no time during service did the Veteran complain of chest pain, inability to swallow food or shortness of breath.  At no time during his service was the Veteran diagnosed with esophageal cancer or any other esophageal problem.

The Veteran's separation examination screened him for radiation and found him to be in good health and qualified for separation.  The Veteran did not complain of any signs or symptoms of esophageal cancer at separation, and he was not diagnosed with it at his separation examination.  A September 2009 report issued by the Navy shows the Veteran's radiation dosage while in service to be 0.0 Roentgen equivalent man (REM) for shallow dose equivalent to the whole body, deep dose equivalent photon, and deep dose equivalent neutron.  

After going to the doctor complaining of chest pain, inability to swallow food, and shortness of breath, the Veteran was diagnosed with carcinoma of the esophagus in April 2009.  He filed a claim for service connection in April 2009.  The Veteran's private physician noted in May 2009 progress notes following the Veteran's esophagus removal that there may be some connection with the Veteran's military service related to his disease process.  The Veteran's private physician submitted an April 2010 letter stating the Veteran had no risk factors for esophageal cancer other than radiation risk activities during his service and pointed to the medical evidence suggesting a strong connection between radiation exposure and esophageal cancer.  The private physician also cited a September 1978 article from the Bulletin of Atomic Scientists that stated no dosage of radiation was so low that there was zero risk of malignancy.  Based on that information, the Veteran's private physician opined that it was more likely than not the Veteran's cancer was due to radiation exposure during the Veteran's nuclear submarine service and that the cancer should be service connected.  

The Veteran's wife submitted a November 2010 letter outlining the same evidence and article as the private physician.  She also offered her opinion that the Veteran's cancer was due to his Navy service.  

Legal Standards to Establish Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Malignant tumors are listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

For veterans who performed duties in service with the risk of radiation exposure, radiation-specific presumptions may be applicable.  A veteran will be deemed to be a "radiation-exposed veteran" if he served in certain areas during specific time periods or if he served in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)) while on active duty.  38 C.F.R. § 3.309(d).  Esophageal cancer will be presumed to be service connected if it manifests in a radiation-exposed veteran; however, the presumption is rebuttable if a consideration of the entire records leads to a conclusion the disability was not incurred in service.  Id.; 38 C.F.R. § 3.307(d).  

As to radiation claims not subject to presumption under 38 C.F.R. § 3.309, a claim must meet three elements under 38 C.F.R. § 3.311(b)(1) for a veteran's radiogenic disease to be presumed a result of the veteran's radiation exposure.  If these elements are met, the claim will be referred to the Under Secretary for Benefits for further consideration: (1) it must be determined that the Veteran was exposed to radiation; (2) the Veteran must have subsequently developed a radiogenic disease, such as esophageal cancer: and (3) the radiogenic disease must have manifested 5 years or more after separation.  

To establish service connection, generally, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Service Connection Analysis

The Veteran claims that his current diagnosis of esophageal cancer is due to his exposure to radiation while serving on nuclear submarines in the Navy.  The Veteran has not alleged that he had esophageal cancer while in the Navy and the evidence of record does not demonstrate that he had signs or symptoms while in service.  

The Board finds that the Veteran had no continuous symptoms of esophageal cancer after his service separation.  The Veteran has not alleged that he has had esophageal cancer since service separation and has not submitted medical records to show continuous symptoms or a diagnosis sooner than 36 years after separation.  The Veteran's esophageal cancer was discovered because his private physician gave him a workup to discover what was causing his symptoms.  Because the Veteran did not have esophageal cancer in service and has not shown chronicity of symptoms, direct service connection is not warranted.

The Board finds that service connection between the Veteran's service and esophageal cancer cannot be presumed to be service connected as a chronic disease under 38 C.F.R. § 3.307.  38 C.F.R. § 3.309(a) lists malignant tumors as qualifying, but service records show that a tumor has not been found in the Veteran.  The Veteran's esophageal cancer also does not qualify for chronic disease presumption because the Veteran's symptoms did not manifest within a year of service separation, the period necessary for a presumption of service connection for chronic disease.  Because the Veteran has not been shown to have a tumor, and the Veteran's esophageal cancer did not manifest within a year after separation from service, service connection cannot be presumed under 38 C.F.R. § 3.307.

There are two regulations that address disability as the result of in-service radiation exposure, 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311.  The Board finds that the Veteran is not a "radiation-exposed veteran" for purposes of 38 C.F.R. § 3.309.  The Veteran was not involved in a radiation risk activity in the areas and time periods listed in 38 C.F.R. § 3.309, or one that would qualify him as a member of the Special Exposure Cohort if he worked for the Department of Energy.  42 U.S.C. § 7384l(14) (2000).  The Veteran did not work more than 255 days before 1992 at a gaseous diffusion plant in Kentucky, Ohio, or Tennessee, and he did not work on underground nuclear tests on Amchitka Island, Alaska before 1974.  The record shows the Veteran served on nuclear submarines and was medically evaluated for an occupation that involved exposure to ionizing radiation, but those activities do not fall under the radiation risk activities listed in 38 C.F.R. § 3.309.  Because the Veteran is not a "radiation-exposed veteran," his esophageal cancer cannot be presumed to be service connected under 38 C.F.R. § 3.309.

Under 38 C.F.R. § 3.311(b)(1) the Veteran's claim must meet three elements to be referred to the Under Secretary for Benefits: (1) it must be determined that the Veteran was exposed to radiation; (2) the Veteran must have subsequently developed a radiogenic disease: and (3) esophageal cancer must have manifested 5 years or more after separation.  If any of the three elements are not met, the Veteran's esophageal cancer will not be deemed to be a result of radiation exposure.  38 C.F.R. § (b)(1)(iii).  Here, the first element is not met.  Although the Veteran worked on a nuclear submarine, which carried the risk of radiation exposure, he was not exposed to radiation.  VA requested information as to the Veteran's level of exposure in service, and the Navy report of the Veteran's in-service radiation exposure reveals that the Veteran was not exposed to any radiation while in service, because his dose was rated at 0.0 REM.  Without radiation exposure, the evidence showing the Veteran's esophageal cancer was caused by radiation while on nuclear submarines is seriously undermined.  However, because the first element is not met, the Veteran's cancer will not be referred to the VA Under Secretary for Benefits.  

The Board finds that the weight of competent evidence shows that there is no nexus between the Veteran's service and his currently diagnosed esophageal cancer.  Although the Veteran's private physician has offered a positive medical opinion on the nexus question, it is not probative because it is based on inaccurate facts.  The private physician opined  that the Veteran's cancer was due to his radiation exposure in the Navy; however, the record reveals that the Veteran was not exposed to radiation in the Navy.  The Court of Appeals for Veterans Claims has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The same private physician noted in treatment notes that there may be some connection between the Veteran's nuclear submarine service and his cancer; however, this offers no clear opinion in favor of or against a connection so it is not probative.  

The Veteran's wife also submitted her opinion that the Veteran's cancer is related to radiation exposure during his Navy service.  She is an educator and used the example that some students who are in a room with disease will contract it, while others will not; however, this analogy is incorrect, as her example deals with physical matter being spread around a room, whereas radiation is not physical matter, but traveling packets of energy.  Because the Veteran's wife is not a medical professional, her testimony comes in the form of lay statements.  While she is competent to report her observations of her husband's symptoms, she lacks the qualifications to be competent or credible as to medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be osbserved and described by a lay person); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Her opinion was also based on the inaccurate belief that the Veteran was exposed to radiation in service, which was disproved by the Navy report that showed no exposure in service, and is therefore of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Because the Veteran did not manifest signs or symptoms in service, was not diagnosed in service, and did not have continuous symptoms after service, the Veteran's esophageal cancer cannot be directly connected to his service by lay evidence or observation or continuous symptoms.

Because the preponderance of the evidence is against service connection for the Veteran's currently diagnosed esophageal cancer, the Board finds the cancer was not caused or aggravated by his service.


ORDER

Service connection for esophageal cancer is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


